Case 6:20-cv-00965-RRS-PJH Document 77 Filed 03/01/21 Page 1 of 9 PageID #: 2275




                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF LOUISIANA
                            LAFAYETTE DIVISION

 910 E. MAIN LLC d/b/a                         CIVIL ACTION NO. 6:20-cv-00965
 QUARTER TAVERN, ET AL.

 VERSUS                                        JUDGE SUMMERHAYS

 GOVERNOR JOHN BEL EDWARDS,                    MAGISTRATE JUDGE HANNA
 ET AL.

                           MEMORANDUM RULING

       Currently pending is the motion for new trial and/or for reconsideration of this

 Court’s order allowing the plaintiffs to file a second amended complaint (Rec. Doc.

 69), which was filed by the defendants, Louisiana Governor John Bel Edwards and

 Louisiana Fire Marshal H. “Butch” Browning, Jr. CJD III LLC is the single plaintiff

 remaining in this lawsuit, and it did not oppose the motion. For the following

 reasons, the motion is denied.

                                    Background

       The seventeen original plaintiffs in this lawsuit were bar owners who sued

 Louisiana’s governor and fire marshal, objecting to the governor’s emergency

 proclamations regarding Covid-19. The suit was filed in July 2020. In December

 2020, the defendants filed a motion to dismiss,1 which has not yet been decided. In



 1
       Rec. Doc. 60.
Case 6:20-cv-00965-RRS-PJH Document 77 Filed 03/01/21 Page 2 of 9 PageID #: 2276




 January 2021, the plaintiffs filed a motion for leave to file their second amended

 complaint,2 which this Court granted.3 In support of the motion to amend, the

 plaintiffs stated that the second amended complaint would withdraw the plaintiffs’

 damages claims and related claims for declaratory relief, that the surviving claims

 were on appeal, and that the plaintiffs had filed their state-law damages claims in

 state court.4 When the motion for leave was filed, the plaintiffs had presented the

 proposed amended complaint to the defendants and had asked the defendants for

 consent to file the amended complaint, but the defendants had neither consented to

 nor expressed any opposition to the filing of the proposed second amended

 complaint.5 Subsequently, sixteen of the original plaintiffs voluntarily dismissed

 their claims, leaving CJD III LLC as the sole plaintiff.

                                     Law and Analysis

 A.     Motion for New Trial

        A motion for new trial under Fed. R. Civ. P. 59(a) is appropriate for cases that

 have been tried to a jury or to the court. But there was no trial on the subject motion




 2
        Rec. Doc. 64.
 3
        Rec. Doc. 67.
 4
         Rec. Doc. 64-1 at 1-2. The appeal was resolved. A mandate (Rec. Doc. 76) was issued by
 the Fifth Circuit on February 4, 2021.
 5
        Rec. Doc. 64 at 1.

                                               2
Case 6:20-cv-00965-RRS-PJH Document 77 Filed 03/01/21 Page 3 of 9 PageID #: 2277




 for leave to amend the complaint. Instead, this Court resolved the plaintiffs’ motion

 by way of an order without a trial or oral argument. Therefore, a motion for new

 trial is not the correct procedural vehicle for seeking review of this Court’s ruling

 allowing the second amended complaint.6 Accordingly, to the extent that the

 defendants are seeking a new trial, their motion will be denied.

 B.     Motion for Reconsideration

        The plaintiffs alternatively styled their motion as a motion for reconsideration

 of this Court’s ruling. While the Federal Rules of Civil Procedure do not recognize

 a motion for reconsideration,7 such a motion may be treated as a motion to alter or

 amend under Rule 59(e) or as a motion for relief from judgment under Rule 60(b)8

 when a final judgment is at issue.9 When a party seeks reconsideration of an order

 that adjudicates fewer than all the claims among all of the parties, however, Rule




 6
          See, e.g., Montgomery v. Wells Fargo Bank, N.A., No. 3:10-CV-1684-D, 2011 WL
 1870279, at *1 (N.D. Tex. May 16, 2011), aff'd, 459 F. App'x 424 (5th Cir. 2012) (when
 reexamining a summary judgment ruling, the “motion is not properly considered a motion for ‘new
 trial’ because there was no trial”); see, also, Jones v. W. Geophysical Co. of Am., 669 F.2d 280,
 282 n.1 (5th Cir. 1982) (motion for reexamination of an order disposing of an action prior to trial
 was presumed to be a motion for reconsideration rather than a motion for new trial).
 7
        St. Paul Mercury Ins. Co. v. Fair Grounds Corp., 123 F.3d 336, 339 (5th Cir. 1997); Teal
 v. Eagle Fleet, Inc., 933 F.2d 341, 347 (5th Cir. 1991).
 8
        Teal v. Eagle Fleet, Inc., 933 F.2d at 347.
 9
        See James v. Sadler, 909 F.2d 834, 836 (5th Cir. 1990). See, also, Cormier v. Turnkey
 Cleaning Servs., L.L.C., 295 F.Supp.3d 7117, 719 (W.D. La. 2017).

                                                 3
Case 6:20-cv-00965-RRS-PJH Document 77 Filed 03/01/21 Page 4 of 9 PageID #: 2278




 54(b) controls.10 Here, this Court's order granting leave to amend the complaint11 is

 not a final judgment, but rather is an interlocutory order that addresses fewer than

 all the claims asserted in the suit. Consequently, Rule 54(b) governs.

        Rule 54(b) states that an order adjudicating fewer than all the claims among

 all the parties may be revised at any time before the entry of a final judgment. Under

 this rule, a district court has the inherent power to reconsider, rescind, or modify an

 interlocutory order.12 A “trial court is free to reconsider and reverse its decision for

 any reason it deems sufficient, even in the absence of new evidence or an intervening

 change in or clarification of the substantive law.”13 The court has broad discretion

 to modify an order pursuant to Rule 54(b), but should exercise its discretion

 “sparingly in order to forestall the perpetual reexamination of orders and the

 resulting burdens and delays.”14




 10
        See Austin v. Kroger Texas, L.P., 864 F.3d 326, 336 (5th Cir. 2017); Iturralde v. Shaw
 Group, Inc., 512 Fed. App’x 430, 432 (5th Cir. 2013).
 11
        Rec. Doc. 67.
 12
        Iturralde v. Shaw Group, Inc., 512 Fed. App’x at 432 (quoting Melancon v. Texaco, Inc.,
 659 F.2d 551, 553 (5th Cir. 1981)).
 13
        Austin v. Kroger Texas, L.P., 864 F.3d at 336 (quoting Lavespere v. Niagara Mach. & Tool
 Works, Inc., 910 F.2d 167, 185 (5th Cir. 1990), abrogated on other grounds by Little v. Liquid Air
 Corp., 37 F.3d 1069, 1075 n.14 (5th Cir. 1994)).
 14
        Southern Snow Mfg. Co. v. SnoWizard Holdings, Inc., 921 F.Supp.2d 548, 564-65 (E.D.
 La. 2013). See, also, Templet v. HydroChem Inc., 367 F.3d 473, 479 (5th Cir. 2004).

                                                 4
Case 6:20-cv-00965-RRS-PJH Document 77 Filed 03/01/21 Page 5 of 9 PageID #: 2279




        Although courts evaluate motions to reconsider interlocutory orders under a

 less exacting standard than that used in evaluating Rule 59(e) motions, courts

 nevertheless look to similar considerations for guidance.15 Therefore, in determining

 whether to grant such a motion, a court should evaluate whether there are manifest

 errors of law or fact upon which the judgment was based, whether new evidence is

 available, whether there is a need to prevent manifest injustice, or whether there has

 been an intervening change in controlling law.16 While Rule 54(b) is more flexible,17

 it is not a vehicle for rehashing evidence, legal theories, or arguments.18 Similarly,

 reconsideration is generally not available to raise arguments that could, and should

 have been made earlier.19 Rulings should only be reconsidered when the moving

 party has presented substantial reasons for doing so.20




 15
        Livingston Downs Racing Ass'n, Inc. v. Jefferson Downs Corp., 259 F. Supp. 2d 471, 475
 (M.D. La. 2002)).
 16
         B.A. Kelly Land Co., LLC v. Aethon Energy Operating LLC, No. 5:18-CV-01243, 2019
 WL 6542407, at *3 (W.D. La. Dec. 4, 2019). See, also, Templet v. HydroChem Inc., 367 F.3d at
 479; In re Benjamin Moore & Co., 318 F.3d 626, 629 (5th Cir. 2002).
 17
        McClendon v. United States, 892 F.3d 775, 781 (5th Cir. 2018) (citing Austin v. Kroger
 Texas, L.P., 864 F.3d 326, 337 (5th Cir. 2017)).
 18
        Southern Snow Mfg. Co. v. SnoWizard Holdings, Inc., 921 F. Supp.2d 548, 565 (E.D. La.
 2013); Templet v. HydroChem Inc., 367 F.3d at 479.
 19
        Simon v. United States, 891 F.2d at 159.
 20
        Magee v. BPX Properties (N.A.), L.P., No. 15-2097, 2019 WL 5957246, at *1 (W.D. La.
 Nov. 12, 2019); Louisiana v. Sprint Communications Co., 899 F. Supp. 282, 284 (M.D. La. 1995).

                                                   5
Case 6:20-cv-00965-RRS-PJH Document 77 Filed 03/01/21 Page 6 of 9 PageID #: 2280




       The defendants’ motion did not identify any errors of law or fact underlying

 this Court's ruling, did not identify any new evidence, and did not identify a change

 in controlling law. Instead, the defendants argued that allowing the plaintiffs to

 withdraw some of their claims would prejudice the defendants primarily because

 they expect the district court to rule favorably on their pending motion to dismiss.

 However, the defendants did not argue that manifest injustice would result if the

 complaint was amended, and no extraordinary circumstances were brought to light.

 Furthermore, the defendants’ argument could have – and should have – been

 articulated in opposition to the motion for leave, but no argument in opposition to

 the motion for leave was made known to the plaintiffs before the proposed second

 amended complaint was filed. More important, this Court finds that the motion for

 leave to amend was properly granted.

 C.    Analysis of the Motion for Leave to Amend

       Under Fed. R. Civ. P. 15(a)(2), “a party may amend its pleading only with the

 opposing party's written consent or the court's leave. The court should freely give

 leave when justice so requires.” Generally, the language of the rule is liberal and

 “evinces a bias in favor of granting leave to amend.”21 Whether to grant a motion to




 21
         Smith v. EMC Corp., 393 F.3d 590, 595 (5th Cir. 2004); Lyn-Lea Travel Corp. v. Am.
 Airlines, 283 F.3d 282, 286 (5th Cir. 2002).

                                             6
Case 6:20-cv-00965-RRS-PJH Document 77 Filed 03/01/21 Page 7 of 9 PageID #: 2281




 amend is entrusted to the district court's “sound discretion,” 22 but the court must

 have a “substantial reason” to deny a request for leave to amend23 such as undue

 delay, bad faith or dilatory motive, repeated failure to cure deficiencies by previous

 amendments, undue prejudice to the opposing party, or futility.24

        In this case, the plaintiffs explained that they gave the defendants an

 opportunity to review the proposed second amended complaint before it was filed.25

 The plaintiffs then “made multiple attempts to confer with” the defendants.26

 However, at the time the motion for leave to file the second amended complaint was

 filed, the defendants had neither indicated that they had no opposition to the motion

 nor had they indicated that they opposed the filing of the second amended

 complaint.27 Thus, this Court was presented with no substantial reason for denying

 the motion for leave. Certainly, this Court had no basis on which to conclude that

 the defendants might be prejudiced by the proposed amended complaint, as they now




 22
        Lyn-Lea Travel Corp. v. Am. Airlines, 283 F.3d at 286.
 23
        Brown v. Taylor, 911 F.3d 235, 246 (5th Cir. 2018); Marucci Sports, L.L.C. v. National
 Collegiate Athletic Ass'n, 751 F.3d 368, 378 (5th Cir. 2014).
 24
        Brown v. Taylor, 911 F.3d at 246; North Cypress Medical Center Operating Company,
 Limited v. Aetna Life Insurance Company, 898 F.3d 461, 477 (5th Cir. 2018).
 25
        Rec. Doc. 64 at 1.
 26
        Rec. Doc. 64 at 1.
 27
        Rec. Doc. 64 at 1.

                                               7
Case 6:20-cv-00965-RRS-PJH Document 77 Filed 03/01/21 Page 8 of 9 PageID #: 2282




 argue. Acting on the information before it at the time, this Court properly decided

 the motion and gave the plaintiffs leave to amend their complaint.

 D.    Appeal to the District Judge

       The defendants now wish for this Court to reconsider its ruling on the basis of

 arguments that were not presented before the ruling was issued. This is the type of

 situation in which an appeal to the district court is the dissatisfied party’s best

 recourse. Indeed, in addition to filing the instant motion for reconsideration, the

 defendants also filed an appeal of this Court’s decision on the motion for leave to

 amend.28 Under 28 U.S.C. § 636(b)(1)(A), a party may request that the district court

 reconsider a magistrate judge's order determining a nondispositive motion if the

 party shows that the order is “clearly erroneous or contrary to law.” The district

 court is in the best position to review and evaluate the arguments made by the

 defendants in support of their motion. Indeed, those same arguments were reiterated

 in support of their appeal to the district court. Accordingly, this Court finds that the

 appeal should move forward.

                                      Conclusion

       For the foregoing reasons,




 28
       Rec. Doc. 70.

                                            8
Case 6:20-cv-00965-RRS-PJH Document 77 Filed 03/01/21 Page 9 of 9 PageID #: 2283




       IT IS ORDERED the motion for new trial and/or reconsideration of this

 Court’s order allowing the plaintiffs to file their second amended complaint (Rec.

 Doc. 69) is DENIED.

       Signed at Lafayette, Louisiana, this 1st day of March 2021.



                                      ____________________________________
                                      PATRICK J. HANNA
                                      UNITED STATES MAGISTRATE JUDGE




                                         9
